995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lena Albert FLEEK, Plaintiff-Appellant,v.Gerald M. O'DONNELL;  United States of America;  George F.Ball, Jr.;  John P. Devers;  Office of Bar Counsel, theBoard of Professional Responsibility;  Law Firm of Robert G.Mayer;  Robert G. Mayer;  Leda A. Gottlieb;  Bennett A.Brown;  Thomas J. Rothrock, III;  Gary V. Davis,Defendants-Appellees.
No. 92-2501.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 18, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1293-A)
Lena Albert Fleek, Appellant Pro Se.
Robert S. Corish, Slenker, Brandt, Jennings & Johnston, Merrifield, Virginia;  Gerald M. O'Donnell, Alexandria, Virginia; Richard Cullen, Office of the United States Attorney, Alexandria, Virginia;  Allen Scott Rugg, Kutak, Rock, Washington, D.C.;  Robert G. Mayer, Fairfax, Virginia; Norman A. West, Godard & West, P.C., Fairfax, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Lena Albert Fleek appeals from the order of the district court granting Defendants' motion to dismiss and giving her ten days to file an amended complaint.  Appellant filed an amended complaint which is still pending in the district court.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   See Jung v. K. & D. Mining Co., 356 U.S. 335 (1958).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED